Case 20-30283 Document 82 Filed in TXSB on 12/07/20 Page 1 of 6

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
IN RE: §
§
NJATHANIEL CRAWFORD, § CASE # 20-30283-H4-13
Debtor § CHAPTER 13

RESPONSE TO DEBTORS EMERGENCY MOTION TO
TURN OVER HAZARD INSURANCE PROCEEDS PURSUANT
TO 11 U.S.C. §542 AND 543
REFERS TO DOC #78

TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW Caliber Home Loans, Inc., the former servicing agent of U.S. Bank
Trust National Association, as Trustee for LSF 10 Master Participation Trust (hereinafter
“Caliber’’), and files its Response to Debtor’s emergency Motion for Turn Over of Hazard
Insurance Proceeds Pursuant to 11 U.S.C. §542 and 543 (the “Motion’”) and would allege as
follows:

1. Caliber objects to the motion to the extent that it violates Bankruptcy Rule 7001(1)
by seeking relief through a motion when an adversary proceeding would be
otherwise required.

2. On or about March 20, 2020 U.S. Bank Trust National Association, as Trustee for
LSF 10 Master Participation Trust filed its proof of claim, by and through its
servicing agent Caliber Home Loans, Inc. That proof of claim asserted a claim
secured by the real property located at 12218 West Ashley Circle Drive, Houston,
Texas (hereinafter the “Claim”). The Claim was transferred to U.S. Bank Trust
National Association, as Trustee of the Igloo Series IV Trust. A Transfer of claim

was field November 3, 2020. The current servicing agent is SN Servicing
Case 20-30283 Document 82 Filed in TXSB on 12/07/20 Page 2 of 6

10.

11.

12.

13.

14.

Corporation. As of the date of the transfer of this Claim, Caliber no longer holds
an interest in the loan that tis the subject of this claim.

Caliber admits the allegations contained in paragraph 1 of the Motion.

Caliber admits the allegations contained in paragraph 2 of the Motion.

Caliber admits the allegations contained in paragraph 3 of the Motion.

Caliber admits the allegations contained in paragraph 4 of the Motion.

Caliber admits the allegations contained in paragraph 5 of the Motion.

Caliber admits the allegations contained in paragraph 6 of the Motion.

Caliber admits the allegations contained in paragraph 7 of the Motion.

Caliber admits the allegations contained in paragraph 8 of the Motion.

Caliber admits the allegations contained in paragraph 9 of the Motion.

Caliber can neither admit or deny the allegations contained in paragraph 10 of the
Motion. Caliber’s counsel has searched his offices and has been unable to locate
the insurance check. The check was mailed to Caliber’s counsel after the start of
the Covid-19 pandemic. Due to the covid-19 pandemic, Counsel’s offices have
been operating for months on a limited basis. Mail is not picked up daily. The
undersigned counsel has no record of receiving the insurance check. The
undersigned counsel does not know whether the insurance check was lost in the
mail or whether after it was received it was lost. However, the result is that the
insurance check was not forwarded to Caliber Home Loans, Inc., and has not been
cashed.

Caliber can neither admit or deny the allegations contained in paragraph 11 of the
Motion for the reason that it does not have sufficient information to do so.

Caliber admits the allegations contained in paragraph 12 of the Motion.
Case 20-30283 Document 82 Filed in TXSB on 12/07/20 Page 3 of 6

15.

16.

17.

18.

19.

20.

21.

22.

Caliber can neither admit or deny the allegations contained in paragraph 13 of the
Motion for the reason that it does not have sufficient information to do so.
Caliber admits the allegations contained in paragraph 14 of the Motion.

Caliber admits the allegations contained in paragraph 15 of the Motion.

Caliber can neither admit or deny the allegations contained in paragraph 16 of the
Motion for the reason that it does not have sufficient information to do so.
Caliber can neither admit or deny the allegations contained in paragraph 17 of the
Motion for the reason that it does not have sufficient information to do so.
Caliber can neither admit or deny the allegations contained in paragraph 18 of the
Motion for the reason that it does not have sufficient information to do so.
Caliber can neither admit or deny the allegations contained in paragraph 19 of the
Motion for the reason that it does not have sufficient information to do so.
Caliber can neither admit or deny the allegations contained in paragraph 20 of the

Motion for the reason that it does not have sufficient information to do so.

WHEREFORE, Creditor prays that this Court deny the Motion

and for such other and further

relief as may be deemed just.

Respectfully submitted,

BARRETT DAFFIN FRAPPIER
TURNER & ENGEL, LLP

BY: /s/ MITCHELL BUCHMAN

MITCHELL BUCHMAN

TX NO. 03290750

1900 ST. JAMES PLACE SUITE 500
HOUSTON, TX 77056

Telephone: (713) 693-2014
Facsimile: (713) 693-2011

 
Case 20-30283 Document 82 Filed in TXSB on 12/07/20 Page 4 of 6

E-mail: MITCHELB@BDFGROUP.COM
ATTORNEY FOR CREDITOR
Case 20-30283 Document 82 Filed in TXSB on 12/07/20 Page 5 of 6

CERTIFICATE OF SERVICE

I hereby certify that on December 7, 2020, a true and correct copy of the foregoing
pleading was served via electronic means as listed on the Court's ECF noticing system or by

regular first class mail to the parties listed on the attached list.

Respectfully submitted,

BARRETT DAFFIN FRAPPIER
TURNER & ENGEL, LLP.

BY: //s/ MITCHELL BUCHMAN

MITCHELL BUCHMAN
TX NO. 03290750

 
Case 20-30283 Document 82 Filed in TXSB on 12/07/20 Page 6 of 6

BY ELECTRONIC NOTICE OR REGULAR FIRST CLASS MAIL:

DEBTOR:

NATHANIEL CRAWFORD
12218 ASHLEY CIRCLE DR. W
HOUSTON, TEXAS 77071

DEBTOR’S ATTORNEY:
WAI PING CHEUNG

5959 WEST LOOP SOUTH
SUITE 242

BELLAIRE, TX 77401

TRUSTEE:

DAVID PEAKE

9660 HILLCROFT
SUITE 430
HOUSTON, TX 77096

U.S. TRUSTEE:

US TRUSTEE

OFFICE OF THE US TRUSTEE
515 RUSK AVE

STE 3516

HOUSTON, TX 77002
